STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                   }
In re Appeal of:                   }      Docket Nos. 145-7-98 Vtec and 239-12-98 Vtec
 CLINTON MORSE              }
                                   }


                                 DECISION AND ORDER

       Appellant Clinton Morse appealed in Docket No. 145-7-98 Vtec from certain
conditions of the July 10, 1998 decision of the Development Review Board (DRB) of the
Town of Milton granting Site Plan approval, Natural Resource Extraction Plan approval,
and Conditional Use approval for the amended operation of his sand pit on Sanderson
road. In Docket No. 239-12-98 Vtec, Appellant appealed from the December 8, 1998
decision of the DRB upholding the Zoning Administrator=s Notice of Violation relating to an
asserted 20-truck-trips-per-day condition of his 1994 conditional use approval for the
operation of the sand pit. Appellant stated his intention to dismiss Docket No. 239-12-98
Vtec upon approval of the settlement of Docket No. 145-7-98 Vtec.
       Appellant was represented by Vincent A. Paradis, Esq.; the Town of Milton was
represented by Richard C. Whittlesey; the following neighbors entered their appearance in
this matter as interested persons, but did not file a cross-appeal: Carrie Baker, Ray
Bouffard, Claudette Bouffard, Dale Adams, Cindy Orfe, James Myers, Claire Myers, Chris
Wright, Jane Wright, Jackie Thayer, and Chris Thayer.
       In June 1999, the Court amended and accepted the Settlement Agreement entered
into by Appellant and the Town, even though the interested persons did not agree. One of
the Court=s amendments was to reduce the duration of the permit to two years, returning
the matter to the DRB after that time so that any longer-term decision could be informed by
the parties= experience under the terms of the 1999 Agreement.
       It has come to the Court=s attention that both docket numbers remain open; that is,
Appellant has not dismissed Docket No. 239-12-98 Vtec. As one year has passed under
the Agreement, it may be helpful to the parties to assess the current experience under the

                                            1
Agreement, and to determine whether any parties intend to file for enforcement of that
agreement or intend to request the DRB to modify any terms when it comes up for review.
In connection with this effort, we urge the parties to make use of mediation services which
have become available since the conclusion of this case. We are enclosing a brochure
with information; the initial inquiries are free of charge.
       Accordingly, on or before August 12, 2000, the parties shall call the Woodbury
Dispute Resolution Center to discuss with Mr. Neal Rodar whether mediation services may
assist them in developing a means for minimizing conflict in the future. We will hold an in-
person conference at noon on September 28, 2000 at the Costello Courthouse on Cherry
Street in Burlington, to discuss the status of these cases.




       Dated at Barre, Vermont, this 24th day of July, 2000.




                                    ______________________________________
                                    Merideth Wright
                                    Environmental Judge




                                               2